Case 0:19-cv-62156-RS Document 6 Entered on FLSD Docket 08/28/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-62156-CIV-SMITH
 MICHAEL A. NELLONS,

        Plaintiff,

 v.

 MEDICREDIT, INC.,

       Defendant.
 _______________________/


       ORDER REQUIRING JOINT SCHEDULING REPORT, CERTIFICATES OF
       INTERESTED PARTIES AND CORPORATE DISCLOSURE STATEMENT

        IT IS ORDERED:

        1.      Defendant shall provide copies of this Order to all counsel and any unrepresented

 parties. Defendant shall ensure compliance with this Order.

        2.      By September 19, 2019, the parties shall:

             a. Prepare and file a Joint Scheduling Report, as required by Local Rule 16.1, that

 sets out a proposed case management and discovery plan. The parties shall also file a Proposed

 Scheduling Order, adhering to the format and guidance of the attached form. Failure to comply

 with this Order shall be grounds for dismissal without prejudice without further notice. In addition

 to filing the Proposed Scheduling Order, the parties shall email a Word version of the Proposed

 Scheduling Order to smith@flsd.uscourts.gov.

             b. File Certificates of Interested Parties and Corporate Disclosure Statements.

             c. File the Election to Jurisdiction by a United States Magistrate Judge

 for Final Disposition of Motions form attached hereto and, if applicable, the Election to

 Jurisdiction by a United States Magistrate Judge for Trial form.
Case 0:19-cv-62156-RS Document 6 Entered on FLSD Docket 08/28/2019 Page 2 of 6



        3.      Initial disclosures required under Federal Rule of Civil Procedure 26(a)(1) must be

 made at or before the time the parties confer to develop their case management and discovery plan.

        4.      If after receipt of the parties’ Joint Scheduling Report the Court determines that a

 Federal Rule of Civil Procedure 16(b) scheduling and planning conference is necessary, it shall set

 a hearing. The parties should be prepared to argue all motions pending at the time of such hearing.

        5.      Notice of Joint Motions:      The parties are hereby notified that multiple

 Plaintiffs or Defendants shall file joint dispositive motions, including motions to dismiss and

 motions for summary judgment, with co-parties unless there are clear conflicts of positions or

 grounds for relief.

        DONE AND ORDERED in Fort Lauderdale, Florida this 28th day of August, 2019.




 cc: All counsel of record
Case 0:19-cv-62156-RS Document 6 Entered on FLSD Docket 08/28/2019 Page 3 of 6



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                        Case No. XX-XXXXX-CIV-SMITH

     PARTY NAME(S),

                                Plaintiff(s),

                      v.

     PARTY NAME(S),
                                                                 /
                                Defendant(s).


                             PROPOSED SCHEDULING ORDER SETTING
                           CIVIL TRIAL DATE AND PRETRIAL SCHEDULE

           THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

 [MM/DD/YYYY].1 The Calendar Call will be held at 9:00 a.m. on Tuesday, [MM/DD/YYYY].2

 The parties shall adhere to the following schedule: 3

     1.   Joinder of any additional parties and filing of motion to amend the
                                                                                                       [MM/DD/YYYY]
          complaint by

     2.   Written lists containing the names and addresses of all fact witnesses
                                                                                                       [MM/DD/YYYY]
          intended to be called at trial by

     3.   Plaintiff(s) shall disclose experts, expert witness summaries, and
                                                                                                       [MM/DD/YYYY]
          reports as required by Fed. R. Civ. P. 26(a)(2) by

     4.   Defendant(s) shall disclose experts, expert witness summaries, and
                                                                                                       [MM/DD/YYYY]
          reports as required by Fed. R. Civ. P. 26(a)(2) by

 1
      In all Expedited Track cases (S.D. Fla. L.R. 16.1(a)(2)(A)) and all actions brought pursuant to the Fair Labor
      Standards Act, Title III of the Americans with Disabilities Act, the Fair Debt Collection Practices Act, or to
      recover amounts due on a defaulted student loan, the Trial shall occur within nine months of the date
      Plaintiff(s) filed the action.
      In all Standard Track cases (S.D. Fla. L.R. 16.1(a)(2)(B)), the Trial shall occur within twelve to eighteen months
      of the date Plaintiff(s) filed the action.
 2
      Tuesday before Trial date.
 3
      Additionally, in class action cases, the parties should provide proposed deadlines for class discovery and the filing of
      motions for class certification and/or decertification. In cases arising from administrative agency determinations
      and/or appeals thereof, the parties should provide a deadline for the filing of the administrative record.
Case 0:19-cv-62156-RS Document 6 Entered on FLSD Docket 08/28/2019 Page 4 of 6



 5.    Exchange of rebuttal expert witness summaries and reports as required
                                                                                [MM/DD/YYYY]
       by Fed. R. Civ. P. 26(a)(2) by

 6.    Parties shall select a mediator pursuant to Local Rule 16.2 and shall
                                                                                [MM/DD/YYYY]
       schedule a time, date, and place for mediation by

                                                                                [MM/DD/YYYY]
 7.    Fact discovery shall be completed by

                                                                                [MM/DD/YYYY]
 8.    Expert discovery shall be completed by

 9.    Dispositive motions, including summary judgment and Daubert, shall
       be filed by
       [at least four months before the date for filing the Pretrial            [MM/DD/YYYY]
       Stipulation]

 10. Mediation shall be completed by                                            [MM/DD/YYYY]
     [at least three months before Trial date]

 11. All pretrial motions and memoranda of law, including motions in            [MM/DD/YYYY]
     limine, shall be filed by
     [at least one month before Trial date]
     All motions in limine and the responses shall be limited to one page per
     issue.

 12. Joint pretrial stipulation, proposed joint jury instructions, proposed
     joint verdict form, and/or proposed findings of fact and conclusions of
     law shall be filed by
     [at least one month before Trial date]                                     [MM/DD/YYYY]
     When the parties cannot agree on specific jury instructions, the
     submitted instructions shall clearly indicate which party has proposed
     the specific instruction.


 13. Electronic versions of documentary exhibits and Certificates of
     Compliance re Admitted Evidence shall be filed on CM/ECF by                [MM/DD/YYYY]
     [no later than 48 hours prior to Calendar Call]




 By:        [Attorney(s) for Plaintiff(s)]                    [Attorney(s) for Defendant(s)]
Case 0:19-cv-62156-RS Document 6 Entered on FLSD Docket 08/28/2019 Page 5 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                Case No. XX-XXXXX-CIV-SMITH

  PARTY NAME(S),
                          Plaintiff(s),

                 v.

  PARTY NAME(S),
                          Defendant(s).
                                                   /

    ELECTION TO JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE
                  FOR FINAL DISPOSITION OF MOTIONS

        In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned party or parties

 to the above-captioned civil matter hereby voluntarily elect to have a United States Magistrate

 Judge decide the following motions and issue a final order or judgment with respect thereto:

        1.    Motions to Dismiss                         Yes ____          No ____

        2.    Motions for Summary Judgment               Yes ____          No ____

        3.    Motions for Attorneys’ Fees                Yes ____          No ____

        4.    Motions for Costs                          Yes ____          No ____

        5.    Motions for Sanctions                      Yes ____          No ____

        6.    All Pretrial Motions                       Yes ____          No ____

        7.    Discovery                                  Yes ____          No ____

        8.    Other (explain below)                      Yes ____          No ____

              _____________________________________________________________




 By:         [Attorney(s) for Plaintiff(s)]                 [Attorney(s) for Defendant(s)]
Case 0:19-cv-62156-RS Document 6 Entered on FLSD Docket 08/28/2019 Page 6 of 6



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                    Case No. XX-XXXXX-CIV-SMITH

     PARTY NAME(S),
                              Plaintiff(s),

                     v.

     PARTY NAME(S),
                              Defendant(s).
                                                            /

                                ELECTION TO JURISDICTION BY A
                          UNITED STATES MAGISTRATE JUDGE FOR TRIAL

           In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned party or parties

 to the above-captioned civil matter hereby voluntarily elect to have a United States Magistrate

 Judge conduct any and all further proceedings in this case, including TRIAL, and entry of final

 judgment with respect thereto. *



 By:           [Attorney(s) for Plaintiff(s)]                          [Attorney(s) for Defendant(s)]



 .




 *
      A Magistrate Judge may conduct jury trials if the underlying claims support a demand for jury. In addition, a
      Magistrate Judge can generally accommodate special settings.
